DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because numbers, letters and reference characters in FIGS. 1 and 4-7 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “one or more material layers between the TaOx layer and the Ta2O5 layer” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs are not numbered consecutively on page 4 (see the paragraph for brief description of FIG. 8).


Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A method for making an RRAM resistive structure, , comprising at least the following steps:” is suggested to be changed to “A method for making an RRAM resistive structure, comprising:” for clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the text “terminating the planarization until an upper surface of the carbon-containing silicon nitride layer outside the via is exposed” is suggested to be changed to “terminating the planarization after an upper surface of the carbon-containing silicon nitride layer outside the via is exposed” for clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the text “a TaOx layer aTa205 layer” is suggested to be changed to “a TaOx layer, aTa205 layer” for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the text “wherein x in the TaOx is a fraction less than 2/5” is suggested to be changed to “wherein x in the TaOx is a fraction that is less than 2/5” for clarity.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  the text “patterning the RRAM resistive structure stack the first TiN layer” is suggested to be changed to “patterning the RRAM resistive structure stack on the first TiN layer” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Step 1, forming a via structure of the RRAM resistive structure; Step 2, filling the via structure with a TaN layer, followed by planarizing a surface of the via structure” in lines 3-5. It is not clear how a surface of a via, that is, a sidewall surface of an opening, can be planarized after the via is filled with a TaN layer. For examination purposes, the limitation is considered as: Step 1, forming a via structure of the RRAM resistive structure; Step 2, filling the via structure with a TaN layer, followed by planarizing a surface of the TaN layer. See paragraph [0033] of the specification of the instant application. 
The term "ultra" in claim 2 is a relative term which renders the claim indefinite.  The term "ultra" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “an ultra-low dielectric constant material layer” has been rendered indefinite by the use of the term “ultra.”
Claim 6 recites the limitation "the carbon-containing silicon nitride layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (US 2020/0111958).
Regarding claim 1, Ando discloses, in FIGS. 2-6 and in related text, a method for making an RRAM resistive structure, comprising at least the following steps: 
Step 1, forming a via structure (28) of the RRAM resistive structure (see Ando, FIG. 2, [0041]); 

Step 3, forming a first TiN layer (34) on the TaN-filled via structure (see Ando, FIG. 5, [0046]); and 
Step 4, forming an RRAM resistive structure stack (50, 52) on the first TiN layer (see Ando, FIG. 6, [0052]-[0053]).
Regarding claim 3, Ando discloses wherein filling the via structure (28) with the TaN layer (32) in Step 2 applies a deposition method (see Ando, [0042]-[0043]).
Regarding claim 7, Ando discloses wherein forming the first TiN layer (34) on the via structure in Step 3, comprise a deposition method (see Ando, [0045]).
Regarding claim 12, Ando discloses wherein the method further comprises: Step 5, patterning the RRAM resistive structure stack (50, 52) the first TiN layer (34) over the TaN-filled via structure to form the RRAM resistive structure (80) (see Ando, FIG. 7, [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Ahn (US 2012/0083117).
Regarding claim 2, Ando discloses the method of claim 1.
Ando discloses wherein forming the via structure in Step 1 comprises depositing an ultra-low dielectric constant material layer (10) on a substrate, depositing a copper 
Ando does not explicitly disclose that the silicon nitride layer is a carbon-containing silicon nitride layer. Ando does not explicitly disclose a carbon-containing silicon nitride layer.
Ahn teaches a carbon-containing silicon nitride (SiCN) layer (200) (see Ahn, FIG. 4I, [0090]-[0091]).
Ando and Ahn are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ando to include a carbon-containing silicon nitride layer, as taught by Ahn, in order to prevent diffusion of moisture or external ions and diffusion of metals (see Ahn, [0091]).
Regarding claim 6, Ando discloses the method of claim 1.
Ando discloses wherein planarizing the surface of the via structure in Step 2 comprises terminating the planarization until an upper surface of the silicon nitride layer (16) outside the via (28) is exposed (see Ando, [0036], [0042]-[0043]).
Ando does not explicitly disclose that the silicon nitride layer is a carbon-containing silicon nitride layer. Ando does not explicitly disclose a carbon-containing silicon nitride layer.

Ando and Ahn are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ando to include a carbon-containing silicon nitride layer, as taught by Ahn, in order to prevent diffusion of moisture or external ions and diffusion of metals (see Ahn, [0091]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Lee (Wen-Horng Lee et al., Characterization of tantalum nitride films deposited by reactive sputtering of Ta in N2/Ar gas mixtures, Materials Chemistry and Physics 68 (2001) 266–271).
Regarding claim 4, Ando discloses the method of claim 3.
Ando does not explicitly disclose wherein the deposition method in Step 2 is a physical vapor deposition (PVD) process.
Lee teaches depositing TaN film by reactive sputtering of Ta in N2/Ar gas mixtures (see Lee, Abstract). Thus Lee teaches wherein the deposition method in Step 2 is a physical vapor deposition (PVD) process.
Ando and Lee are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ando to include wherein the deposition method in Step 2 is a physical vapor deposition (PVD) process, as taught by Lee, in order to form crystalline TaN layer (see Lee, section 4).
Regarding claim 5, Ando in view of Lee teaches the method of claim 4.
Lee teaches wherein the physical vapor deposition process in Step 2 is a PVD sputtering plate process (see discussion on claim 4 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Glassman (US 2020/0203603).
Regarding claim 8, Ando discloses the method of claim 7.
Ando does not explicitly disclose wherein the deposition method for the first TiN layer is a physical vapor deposition method.
Glassman teaches wherein the deposition method for the first TiN layer (209) is a physical vapor deposition method (see Glassman, [0055]).
Ando and Glassman are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Glassman because they are from the same field of endeavor.
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Yoo (H. K. Yoo et al., Conversion from unipolar to bipolar resistance switching by inserting layer Ta2O5 layer in Pt/TaOx/Pt cells, Appl. Phys. Lett. 98, 183507 (2011) ) and Tseng (US 2019/0044065).
Regarding claim 9, Ando discloses the method of claim 1.
Ando discloses wherein the RRAM resistive structure stack formed on the first TiN layer (34) in Step 4 comprises at least: a Ta2O5 layer (50), and a second TiN layer (52) from bottom to top (see Ando, FIG. 6, [0052]-[0053]).
Ando does not explicitly disclose a TaOx layer.
Yoo teaches a TaOx/Ta2O5 bi-layer resistance switching layer (see Yoo, FIGS. 1 and 3). Since Ando already discloses a Ta2O5 layer, Yoo together with Ando teaches a TaOx layer.
Ando and Yoo are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Yoo because they are from the same field of endeavor.

Ando does not explicitly disclose a Ta layer.
Tseng teaches a Ta layer (224) below top electrode (108) (see Tseng, FIG. 2B, [0030]). Since Ando discloses a top electrode (second TiN layer), Tseng together with Ando teaches a Ta layer.
Ando and Tseng are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Tseng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ando to include a Ta layer, in order to provide large switching window of the RRAM cell (see Tseng, [0031]).
Regarding claim 10, Ando in view of Yoo and Tseng teaches the method of claim 9.
Yoo teaches a TaOx layer. Yoo does not explicitly teach wherein x in the TaOx is a fraction less than 2/5.
However, the limitation would have been obvious, since differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Kim (US 2014/0158966).
Regarding claim 10, Ando in view of Yoo and Tseng teaches the method of claim 9.
Yoo teaches a TaOx layer. Yoo does not explicitly teach wherein x in the TaOx is a fraction less than 2/5.
Kim teaches wherein x in the TaOx is a fraction less than 2/5 (0 ≤ x ≤ 2.5) (see Kim, [0031]).
Ando and Kim are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ando to include wherein x in the TaOx is a fraction less than 2/5, as taught by Kim, in order to supply oxygen vacancies (see Kim, [0007]).
Regarding claim 11, Ando in view of Yoo and Tseng teaches the method of claim 9.
Ando, Yoo and Tseng do not disclose or teach wherein the RRAM resistive structure stack further comprises one or more material layers between the TaOx layer and the Ta2O5 layer.
2O5 layer (22A-1, oxygen rich metal oxide) (see Kim, FIG. 3, [0031], [0057]).
Ando and Kim are analogous art because they both are directed to semiconductor device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando with the features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ando to include wherein the RRAM resistive structure stack further comprises one or more material layers between the TaOx layer and the Ta2O5 layer, as taught by Kim, in order to provide a multiple double-layer memory cell stacks (see Kim, [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811